o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-149970-11 uil the honorable david mckinley member u s house of representatives room federal building juliana street parkersburg wv dear representative mckinley this letter responds to your inquiry dated date submitted on behalf of your constituent --------------------------she asked about the tax consequences of payments that she receives for the care of her son under a state medicaid waiver program the state has certified her son as requiring a level of care that qualifies him to receive home and community-based services under a medicaid waiver program she receives payments for community residential habilitation services training that she provides to her son under his plan of care she also receives reimbursement for transportation that she provides to her son under his plan of care because ---------------- is under audit we can only provide general information the general definition of gross_income is broad and includes compensation_for services sec_61 of the internal_revenue_code in addition an individual must include in gross_income the amount of a reimbursement of a personal_expense see 279_us_716 by contrast an individual who incurs an expense on behalf of a state may exclude from income a reimbursement by the state of that expense see revrul_60_280 1960_2_cb_12 modifying revrul_57_60 1957_1_cb_25 a parent may exclude from income amounts that the parent receives as a reimbursement of the expense of transporting a child to school when the school board was obligated to provide transportation to school children a foster care provider may exclude from income qualified_foster_care_payments including difficulty_of_care_payments sec_131 of the internal_revenue_code the irs has taken the position in program manager technical_advice that a biological conex-149970-11 parent of a disabled child may not exclude payments under sec_131 because care by a biological parent is not foster care pmta similarly the irs has taken the position in litigation that a parent may not exclude payments received for in-home supportive services to a disabled adult child and that an adult child may not exclude under sec_131 payments received for personal care services to a parent see 99_tc_59 and alexander v commissioner t c summ op i hope this information is helpful if you have any questions please contact ---------------- --------------------- or -------------------at ----- ------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
